DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-44 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application PCT/US18/20571 filed 2 Mar. 2018, which claims benefit under 35 USC 119(e) to US provisional application No. 62/466,472 filed on 3 Mar. 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 21, the limitation that valve has a first position in which the mixture flows from the additional column to the column is indefinite because instant claim 19, the claim from which 21 depends, does not include an additional column and so the structure is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 10, 12-13, 19, 22, 24-26, 30, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silveira et al. (Brazilian J. Pharm. Sci.; published 2010; see attached 892).

	Regarding claims 1, 3-6, 10, 12-13, Silveira et al. disclose a method where 18F- was transferred into an automated synthesis module, TraceLab MXFDG, modified and prepared with reagents kit and accessories for Na18F production.  18F-fluoride ions were trapped in a SepPak Light Accell, Plus QMA, anion exchange column and were then eluted with NaCl 0.9% solution.  Finally, the resulting 15 mL of Na18F was dispensed into sterile, pathogen-free vials, through a 0.22 µm filter in an automated dispensing unit (see pg. 564).  The fluorination module is connect to a nitrogen source (see Fig. 1), which suggests using positive inert gas pressure to transfer the radiopharmaceutical through a sterilizing filter.  The reads on a method comprising (a) passing a mixture including Na18F (radiolabeled compound) through a QMA anion exchange column to retain the Na18F on the QMA wherein at least a portion of the solution passes through the column without being retained on the column; and (b) eluting the Na18F off the QMA using 
	Regarding claims 19, 22, 24-26, 30, and 32, Silveira et al. disclose the apparatus 
    PNG
    media_image1.png
    595
    1121
    media_image1.png
    Greyscale
 (see Fig. 1).  The apparatus contains the following: (i) a support (manifold), (ii) a QMA, anion exchange column, (iii) a vessel containing NaCl 0.9% elution solution (isotonic with blood plasma), (iv) a conduit in fluid communication with the column and vessel; (v) a outlet for removal of the radiopharmaceutical; (vi) a 3-way valve in fluid communication with the conduit and a second conduit wherein the valve has a first position, and second position in which sodium chloride flows from the vessel through the conduit to the column; and (vii) a sterilizing filter in fluid communication with the filter and outlet, wherein the sterilizing filter is configured to purify the pharmaceutical.


Claim(s) 1-2, 11, 18-19, 22-23, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (CYRIC annual report; published 1990; see attached 892).

 	Regarding claims 1-2, 11, and 18, wherein [13N]ammonia is first collected in a glass vessel and then passed through a disposable column packed with cation exchange resin (Na+ form) which has been washed with saline in advance.  The column is washed with 2.5 mL of sterile water and then [13N]NH3 retained by the resin is recovered in a vial with 10 mL saline through a membrane filter. (see pg. 2).  This reads on a method comprising (a) passing a mixture including a 13N-ammonia through cation exchange resin to retain 13N-ammonia on the cation exchange resin, where at least a portion of the mixture passes through the column without being retained on the column; and (b) eluting the 13N-ammonia off the cation exchange resin using a saline elution solution to form a radiopharmaceutical, the elution solution comprising saline ions suitable for intravenous infusion into a subject.
	Regarding claims 19, 22-23, and 31, Yamazaki et al. disclose the automated system 
    PNG
    media_image2.png
    674
    653
    media_image2.png
    Greyscale
 (see Fig. 1).  The apparatus comprises: (i) a support; (ii) a column containing a cation exchange resin for retaining [13N]ammonia on the resin; (iii) a vessel attached to the support, the vessel containing saline ions suitable for intravenous infusion; (iv) a conduit in fluid communication with column and vessel; (v) an outlet .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1-6, 10-13, 18-19, 22-26, and 30- 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silveira et al. (Brazilian J. Pharm. Sci.; published 2010; see attached 892), in view of Yamazaki et al. (CYRIC annual report; published 1990; see attached 892).

	Silveira et al. teach as discussed above.  Silveira et al. teach the synthesis, quality control and dosimetry of the radiopharmaceutical 18F-sodium fluoride produced at the center for development of nuclear technology (see title).  Silveira et al. teach that 18F-sodium fluoride is a radiopharmaceutical used for diagnosis in nuclear medicine by PET (see abstract).  Silveira et al. teach product sterility (see table 1).  
	Silveira et al. do not teach 13N-ammonia, or cation exchange resin or purifying the radiopharmaceutical by with sterile water in step (b).
	Yamazaki et al. teach an automated system for direct production of [N-13]ammonia with a circulating water hydrogen target (see title).  Yamazaki et al. teach that [13N]ammonia is currently one the most frequently used radiopharmaceuticals for myocardial PET studies (see abstract).  Yamazaki et al. teach [18F]fluoride production (see pg. 2).  Yamazaki et al. teach a method wherein [13N]ammonia is first collected in a glass vessel and then passed through a disposable column packed with cation exchange resin (Na+ form) which has been washed with saline in advance.  The column is washed with 2.5 mL of sterile water and then [13N]NH3 retained by the resin is recovered in a vial with 10 mL saline through a membrane filter. (see pg. 
    PNG
    media_image2.png
    674
    653
    media_image2.png
    Greyscale
 (see Fig. 1).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method and apparatus of Silveira et al. by substituting [18F]fluoride with [13N]ammonia, substituting the QMA with cation exchange resin and by purifying the radiopharmaceutical with sterile water as taught by Yamazaki et al. because it would advantageously enable production of [13N]ammonia for myocardial PET studies using a commercially available tracerlab apparatus.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the method of Silveira et al. by using positive inert gas pressure to transfer the radiolabeled pharmaceutical through the sterilizing filter as taught by Silveira et al. because the apparatus is connected to nitrogen source and so it would have been expected to provide an equivalent means to transfer the radiopharmaceutical advantageously under inert conditions.

Claims 1-13, 18-19, and 22-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silveira et al. (Brazilian J. Pharm. Sci.; published 2010; see attached 892), in .

	Silveira et al teach as discussed above.
	Silveira et al. do not further teach an elution solution comprising a salt selected from KCl, CaCl2, and sodium lactate.  Silveira et al. do not further teach a buffer selected from phosphates, citrates, and acetates.  
	Yamazaki et al. teach as discussed above.
	Radeke et al. teach compositions, methods and systems for the synthesis and use of imaging agents (see title).  Radeke et al. teach pharmaceuticals compositions containing phosphate buffer (see [0620]).  Radeke et al. teach that exemplary buffering agents include citrate, calcium chloride, potassium chloride, and sodium lactate (see [0634]).  Radeke et al. teach 18F (see abstract) and NaF (see [0465]).
	It would have been obvious to a person of ordinary skill in the art before the effective date to further modify the method of Silveria et al. by incorporating a buffering agent such as citrates and sodium lactate as taught by Radeke et al. because it would have been expected to provide an equivalent method where elution solution contains a buffering agent, such as pH stabilizing buffering agent, suitable for administration.


Claims 1-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silveira et al. (Brazilian J. Pharm. Sci.; published 2010; see attached 892), in view of Yamazaki et al. (CYRIC annual report; published 1990; see attached 892) and Radeke et al. (US 2014/0328756 A1; published 6 Nov. 2014; see attached 892), in further view of Bars et al. (US 2016/0038669 A1; published 11 Feb. 2016; see IDS filed on 13 May 2020).

Silveira et al teach as discussed above.
	Silveira et al. do not passing the mixture through an additional column containing a second ion exchange resin and repeating steps (a) and (b).  
	Yamazaki et al. teach as discussed above.
	Radeke et al. teach as discussed above.
	Bars teaches a delivery system for delivery of fluids such as ammonia nitrogen 13 (see title).  Bars teaches that cyclotron bombardment of oxygen-16 with hydrogen protons produces nitrate and ammonia (see [0010]).  Bars teaches that passing a solution containing [13N]ammonia through an anion exchange resin to remove all anionic impurities.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the method and apparatus Silveira et al. by incorporating a second exchange resin, anionic or cationic, and then elute a solution containing [13N]ammonia through an anion exchange resin and a cation exchange resin in any order, thereby repeating trapping and elution, as taught by Bars et al. because it would advantageously enable additional trapping and/or removing anionic impurities thereby increasing radiochemical purity.

Claims 1-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silveira et al. (Brazilian J. Pharm. Sci.; published 2010; see attached 892), in view of Yamazaki et al. (CYRIC annual report; published 1990; see attached 892) and Radeke et al. (US 2014/0328756 A1; published 6 Nov. 2014; see attached 892), in further view of Steel et al. (US 2009/0311157 A1; published 17 Dec. 2009; see attached 892).

	Silveira et al. teach as discussed above.
	Silveira et al. do not further teach an apparatus having a surface defining a microfluidic channel, and ion exchange resin positioned in the microfluidic channel.
	Yamazaki et al. teach as discussed above.

	Steel et al. teach nucleophilic radiofluorination using microfabricated devices (see title).  Steel et al. claim a method for [18F]fluoride phase transfer said method comprising the steps of: (i) trapping [18F]fluoride on a resin held within a microfluidic chamber; (ii) eluting the [18F]fluoride with an eluent to form an eluate, and (iii) optionally diluting the water concentration of the eluate to form a final fluoride solution (see claim 1).  Steel et al. teach using microfabricated chips to trap the resin beads in a reservoir and deter the beads from leaving by weirs.  Alternative designs, do not use weirs to trap but instead employ beads be narrowing geometry X at the exit of the reservoir (see [0048]).  Steel et al. teach a device containing a first resin chamber for 18F phase transfer and a second resin chamber for purification (see [0062]).  Steel et al. teach PS-HCO3 resin from Macherey-Nagel (see [0035]; [0041]).  Steel et al. teach the resin volume required for efficient fluoride trapping (see [0088]).  Steel et al. teach mass production for the fabrication of disposable devices (see [0061]).  Steel et al. teach that there is a need for an inexpesive, high capacity microscale solution for conducting [18F]fluoride phase transfer (see [0010]).  Steel et al. teach inert gas (see [0039]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method and apparatus of Silveira et al. by incorporating the ion exchange resin (anion or cation) in microfluidic structure for the purpose of trapping [18F]fluoride or [13N]ammonia and then use the microfluidic device in the methods of Silveira et al. and Yamazaki et al. as taught by Steel et al. because it would advantageously enable microscale production of Na[18F]F or [13N]ammonia using a inexpensive and disposable apparatus.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the method and apparatus of Silveira et al. by incorporating a second ion exchange resin chamber in the microfluidic in order repeat the trapping and elution as taught by Steel et al. because it would have been expected to advantageously enable increased trapping efficiency thereby reducing variability and/or increased radiopharmaceutical purity.

Conclusion
Yamazaki et al. (US 5,598,449; issued 28 Jan. 1997; see attached 892) is made of record but not relied upon as it was cumulative to the cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618